
	
		II
		Calendar No. 279
		110th CONGRESS
		1st Session
		S. 479
		Report No. 110–132
		IN THE SENATE OF THE UNITED STATES
		
			February 1, 2007
			Mr. Harkin (for himself,
			 Mr. Grassley, Mr. Rockefeller, Ms.
			 Snowe, Mr. Durbin,
			 Mr. Smith, Mr.
			 Lautenberg, Mr. Thune,
			 Mr. Kerry, Mr.
			 Brownback, Mr. Schumer,
			 Ms. Klobuchar, Mr. Reid, Mr.
			 Brown, Mrs. Clinton,
			 Mr. Voinovich, Mr. Coleman, Ms.
			 Cantwell, Mr. Chambliss,
			 Mr. Baucus, Mr.
			 Domenici, Mr. Whitehouse,
			 Mr. Obama, Mrs.
			 Murray, Mr. Dorgan,
			 Mrs. Lincoln, Mr. Akaka, Mr.
			 Johnson, Mr. Stevens,
			 Ms. Mikulski, Mr. Biden, and Mr.
			 Enzi) introduced the following bill; which was read twice and
			 referred to the Committee on Veterans'
			 Affairs
		
		
			July 23, 2007
			Reported by Mr. Akaka, without amendment
		
		A BILL
		To reduce the incidence of suicide among
		  veterans.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Joshua Omvig Veterans Suicide
			 Prevention Act.
		2.Sense of
			 CongressIt is the sense of
			 Congress that—
			(1)suicide among
			 veterans suffering from post-traumatic stress disorder (PTSD) is a serious
			 problem; and
			(2)the Secretary of
			 Veterans Affairs should take into consideration the special needs of veterans
			 suffering from post-traumatic stress disorder in developing and implementing
			 the comprehensive program required by section
			 3(a).
			3.Comprehensive
			 program for suicide prevention among veterans
			(a)Program
			 requiredThe Secretary of
			 Veterans Affairs shall develop and implement a comprehensive program for
			 reducing the incidence of suicide among veterans.
			(b)Program
			 elements
				(1)De-stigmatizing
			 mental healthThe program required by
			  subsection
			 (a) shall include a national mental health campaign to increase
			 awareness in the veteran community that mental health is essential to overall
			 health and that very effective modern treatments can promote recovery from
			 mental illness. The campaign may include the following:
					(A)Activities
			 targeted at veterans of Operation Iraqi Freedom and Operation Enduring Freedom
			 and the families of such veterans.
					(B)Monthly messages
			 on the Internet website of the Department of Veterans Affairs that express the
			 theme that mental health is essential to overall health.
					(C)Inclusion of the
			 theme described in 
			 subparagraph (B) in public addresses, speeches, and veterans
			 service organization convention addresses by the Secretary of Veterans Affairs
			 and other senior officials of the Department.
					(2)Training of
			 employees and other personnelThe program shall provide for mandatory
			 training on suicide and suicide prevention for appropriate employees and
			 contractor personnel (including all medical personnel) of the Department of
			 Veterans Affairs who interact with veterans. Such training shall include
			 information pertinent to the job of such employees and personnel, including
			 information on the following:
					(A)Recognition of
			 risk factors for suicide.
					(B)Protocols for
			 responding to crisis situations involving veterans who may be at high risk for
			 suicide.
					(C)Best practices for
			 suicide prevention.
					(3)Family
			 education and outreachThe program shall include programs of
			 outreach to, and education for, veterans and families of veterans (including,
			 in particular, veterans of Operation Iraqi Freedom and Operation Enduring
			 Freedom and the families of such veterans) in order to assist the family
			 members of veterans in—
					(A)eliminating or
			 overcoming stigmas associated with mental illness;
					(B)understanding
			 issues that arise in the readjustment of veterans to civilian life;
					(C)identifying signs
			 and symptoms of mental health problems; and
					(D)encouraging
			 veterans to seek assistance for such problems.
					(4)Peer support
			 program
					(A)In
			 generalThe program shall provide support for the development of
			 a program to enable veterans to serve as peer counselors to—
						(i)assist other
			 veterans with mental health issues; and
						(ii)conduct outreach
			 to veterans and families of veterans on mental health matters.
						(B)TrainingThe
			 program supported by subparagraph (A) shall include appropriate training for
			 peer counselors under the program, including training in the identification of
			 risk factors for suicide.
					(C)Peer support
			 counseling as supplemental serviceThe program supported by
			 subparagraph
			 (A) shall be offered in addition to other mental health
			 services already offered by the Department and services created pursuant to
			 this Act.
					(5)Health
			 assessments of veteransThe
			 program shall encourage all veterans, when they apply for benefits provided by
			 the Department, to undergo a mental health assessment at a Department of
			 Veterans Affairs medical facility (including a center established under section
			 1712A of title 38, United States Code).
				(6)Counseling and
			 treatment of veteransThe
			 program shall provide for referrals to appropriate counseling and treatment
			 programs for veterans who show signs or symptoms of mental health
			 problems.
				(7)Suicide
			 prevention counselorsThe
			 program shall provide for the designation of a suicide prevention counselor at
			 each Department of Veterans Affairs medical facility other than centers
			 established under section 1712A of title 38, United States Code. Each counselor
			 shall work with local emergency rooms, law enforcement agencies, local mental
			 health organizations, and veterans service organizations to engage in outreach
			 to veterans to inform them of mental health services that are available to them
			 and to improve the coordination of mental health care to veterans at the local
			 level.
				(8)Research on best
			 practices
					(A)In
			 generalThe program shall provide for research on best practices
			 for suicide prevention among veterans.
					(B)Steering
			 committeeThe Secretary of Veterans Affairs shall develop a
			 steering committee to advise the Secretary of Veterans Affairs on the research
			 described in 
			 subparagraph (A). Such steering committee shall be comprised of
			 representatives from the following:
						(i)National
			 Institute of Mental Health.
						(ii)Substance Abuse
			 and Mental Health Services Administration.
						(iii)Centers for
			 Disease Control and Prevention.
						(9)Substance abuse
			 treatmentThe program shall provide for referrals to appropriate
			 counseling and treatment programs of veterans who show signs or symptoms of
			 substance abuse.
				(10)24-hour mental
			 health careThe program shall include mechanisms to ensure the
			 availability of services for mental health care for veterans on a 24-hour
			 basis.
				(11)Telephone
			 hotlineThe program may include a toll-free telephone number
			 (commonly referred to as an 800 number) through which veterans
			 may obtain information on and referrals to appropriate mental health services.
			 The telephone number shall be serviced by personnel with appropriate mental
			 health training, and shall be operational at all times.
				(12)Other
			 elementsThe program may provide for such other activities and
			 programs to reduce the incidence of suicide among veterans as the Secretary of
			 Veterans Affairs considers appropriate.
				4.Report to
			 Congress on suicide prevention programs and activities
			(a)Report
			 requiredNot later than 90 days after the date of the enactment
			 of this Act, the Secretary of Veterans Affairs shall submit to Congress a
			 report on the programs and activities of the Department of Veterans Affairs to
			 reduce the incidence of suicide among veterans.
			(b)ElementsThe
			 report shall include the following:
				(1)A description of
			 the status of the implementation of the program required by
			 section 3(a).
				(2)A description of
			 the scheduled implementation of the program during the two-year period
			 beginning on the date of the enactment of this Act, including the costs of
			 implementation of the program over that period.
				(3)A plan for
			 additional programs and activities to reduce the incidence of suicide among
			 veterans.
				(4)Such
			 recommendations for additional legislative or administrative action as the
			 Secretary considers appropriate to improve and enhance the suicide prevention
			 programs and activities of the Department.
				(c)ConsultationIn
			 developing the plan required by subsection (b)(3),
			 the Secretary shall consult with the following:
				(1)The National
			 Institute of Mental Health.
				(2)The Substance
			 Abuse and Mental Health Services Administration.
				(3)Centers for
			 Disease Control and Prevention.
				
	
		July 23, 2007
		Reported without amendment
	
